(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por Cuanto, "en el acto de la vista del presente recurso la parte ' demandada y apelada solicitó la eliminación de todo lo contenido en las página 1 a 89, ambas inclusive, del Legajo de la Sentencia;
Por cuanto, lo contenido en dichas páginas es, la demanda original y la excepción previa y contestación a dicha demanda; la *975primera demanda enmendada y la excepción previa y contestación de los demandados a dicha demanda enmendada; la contestación enmen-dada a la primera demanda enmendada; y una larga serie de mocio-nes y órdenes que no tienen relación alguna con las cuestiones en-vueltas en el presente recurso;
PiOR Cuanto, de acuerdo con lo resuelto por esta Corte Suprema en Romero v. Romero Solís, 33 D.P.R. 108 y confirmado en Taboada v. Dragoni, 50 D.P.R. 907, “cuando se presenta una alegación enmen-dada como sustituta de la alegación original, esta última deja de ser parte de los autos excepto para decidir a los fines de la prescripción cuándo fué en realidad comenzada la acción y si una nueva causa de acción ha sido presentada o algo por el estilo”;
PoR CUANTO, del estudio que hemos hecho de los autos y de los alegatos de ambas partes, no aparece que en el presente recurso esté envuelta cuestión alguna relacionada con la prescripción de la acción o con la substitución de la causa de acción expuesta en la demanda original; y
Por CUANTO, examinada la transcripción de evidencia, de ella no aparece que los documentos cuya eliminación se pide, o alguno de ellos, fuese ofrecido como prueba por la parte demandante.
Por lo tanto, se declara con lugar la moción eliminatoria y se ordena la eliminación de las páginas 1 a 89 del Legajo de la Sen-tencia, hasta el comienzo de la Nueva Demanda Enmendada.
El Juez Asociado Sr. Snyder no intervino.